

GENERAL SECURITY AGREEMENT


The undersigned __________________________ (“Debtor”) and ROSENTHAL & ROSENTHAL,
INC. (“Secured Party”), with addresses as they appear with their signatures
below, agree as follows:


In consideration of one or more loans, advances, or other financial
accommodations at any time before, at or after the date hereof made or extended
by Secured Party to Debtor, directly or indirectly, as principal, guarantor or
otherwise, at the sole discretion of Secured Party in each instance, Debtor
hereby grants to Secured Party a security interest in, and assigns to Secured
Party, the Collateral described in Paragraph 1 to secure the payment,
performance and observance of all  Obligations of Debtor to Secured Party (the
“Obligations”) as defined in the Guaranty, dated July 7, 2010, executed by
Debtor in favor of Secured Party with respect to SOUTHPEAK INTERACTIVE, L.L.C.
(the “Guaranty”).


1.       The Collateral is described as follows and/or on Schedule A annexed
thereto as part hereof and on any separate schedule at any time furnished by
Debtor to Secured Party (which are hereby deemed part of this Security
Agreement), which Collateral includes all attachments, accessions and equipment
now or hereafter affixed to the Collateral or used in connection therewith,
substitutions and replacements thereof, and (unless the description of the
Collateral expressly excludes after acquired collateral), all items of the
Collateral both now existing and hereafter acquired, created or arising, and all
proceeds and products thereof, if any:


 All present and future accounts, instruments, documents, chattel paper,
investment property, deposit accounts, letter of credit rights and general
intangibles (including, without limitations, all tax refund claims and license
fees),  now owned or hereafter acquired, and the goods represented  by any of
the foregoing or described in copies of invoices delivered to secured party in
connection with any of the foregoing; all returned, reclaimed or repossessed
goods with respect to any of the foregoing; all rights and remedies of the
debtor under or in connection with any of the foregoing; and all proceeds
thereof (including, without limitation, insurance refund claims and all other
insurance claims and proceeds);   all inventory now owned or hereafter acquired
wheresoever located, presently existing or hereafter arising, and all additions
and accessions thereto, including, without limitation, raw materials, work in
process, finished merchandise and all wrapping, packing and shipping materials,
all now owned or hereafter acquired chattel, paper, patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, tradenames, tradestyles, copyrights, copyright applications,
rights to proceeds of letters of credit, letter of credit rights and all
proceeds of any of the foregoing (including, without limitation, insurance
refund claims and all other insurance claims and proceeds);  all machinery,
equipment, furniture, fixtures, and chattel paper now owned or hereafter
acquired  wheresoever located, including, without limitation, any and all parts,
replacements, substitutions, improvements, accessories, attachments and
additions thereto and therefor and the proceeds thereof (including, without
limitation, insurance refund claims and all other insurance claims and proceeds)


 
 

--------------------------------------------------------------------------------

 

2.       Debtor warrants, represents and covenants that: (a) the chief executive
office of Debtor, the books and records relating to the Collateral and the
Collateral, are located at the addresses set forth below and Debtor will not
change any of the same without prior written notice to and consent of Secured
Party; (b) the Collateral is and will be used in Debtor's business and not for
personal, family, household or farming use; (c) at all times the Collateral will
be owned by Debtor free and clear of all liens, security interests and
encumbrances except as set forth on Schedule B, if any, annexed hereto as part
hereof; (d) Debtor will not assign, sell mortgage, lease, transfer, pledge,
grant a security interest in, encumber, or otherwise dispose of or abandon any
part or all of the Collateral without prior written consent of Secured Party,
except for the sale from time to time in the ordinary course of business of
Debtor of such items of Collateral as may constitute part of the business
inventory of Debtor; (e) Debtor will make payment or deposit when due of all
taxes, assessments or contributions required by law which may be levied or
assessed with respect to any of the Collateral, and will deliver to Secured
Party, on demand, certificates attesting thereto; (f) Debtor will use the
Collateral for lawful purposes only, with all reasonable care and caution and in
conformity with all applicable laws, ordinances and regulations; (g) Debtor will
keep the Collateral in first-class order, repair, running and marketable
condition, at Debtor's own cost and expense; (h) Secured Party shall at all
times have free access to and right of inspection of the Collateral and any
records pertaining thereto (and the right to make extracts from and to receive
from Debtor originals or true copies of such records and any papers and
instruments relating to any or all of the Collateral upon request therefor); (i)
the Collateral is now and shall remain personal property, and Debtor will not
permit any of the Collateral to become a part of or affixed to real property
without prior written notice to Secured Party and without first making all
arrangements, and delivering to Secured Party all instruments and documents,
requested by and satisfactory to Secured Party to protect the primary security
interest granted herein against all persons; (j) Debtor, at its own expense,
will insure the Collateral in the name of and with loss or damage payable to
Secured Party, against loss or damage, by fire and extended coverage, theft,
burglary, bodily injury and such other risks, with such companies and in such
amounts, as is required by Secured Party at any time (all such policies
providing 10 days minimum written notice of cancellation to Secured Party) and
Debtor shall deliver to Secured Party the original or duplicate policies, or
certificates or other evidence satisfactory to Secured Party of compliance with
the foregoing insurance provisions and Debtor will promptly notify Secured Party
of any loss or damage to any of the Collateral or arising from its use; (k) at
its option, Secured Party may apply any insurance monies received at any time to
the cost of repairs to the Collateral and/or to payment of any of the
Obligations, whether or not due, in any order Secured Party may determine, any
surplus (after payment of all costs, reasonable attorney's fees and
disbursements) to be remitted to Debtor; (l) Debtor will, at its expense,
perform all acts and execute all documents requested by Secured Party, at any
time or otherwise necessary to evidence, perfect, maintain and enforce Secured
Party's primary security interest in the Collateral; (m) Debtor assumes all
responsibility and liability arising from the use of the Collateral; (n) upon
request of Secured Party, at any time and from time to time, Debtor shall, at
its sole cost and expense, execute and deliver to Secured Party one or more
financing statements pursuant to the Uniform Commercial Code ("UCC") and any
other papers, documents or instruments requested by Secured Party in connection
with this Security Agreement, and Debtor hereby authorizes Secured Party to
execute and file at any time or times, one or more financing statements with
respect to all or any part of the Collateral, signed only by the Secured Party;
(o) in its discretion, Secured Party may, whether or not an event of default has
occurred or any of the Obligations be due, in its name or Debtor's or otherwise,
notify any account debtor or obligor of any account, contract right, instrument,
document, chattel paper or general intangibles included in the Collateral to
make payment to Secured Party; (p) Secured Party, may in its sole discretion,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for, or make any compromise or
settlement deemed desirable by Secured Party with respect to, any of the
Collateral, and/or extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, or release, any of the
Collateral all without notice to/or consent by Debtor and without otherwise
discharging or affecting the Obligations or the security interest granted
herein; (q) Secured Party may in its discretion, for the account and expense of
Debtor, pay any amount or do any act required of Debtor hereunder or requested
by Secured Party to preserve, protect, maintain or enforce the Obligations or
the primary security interest granted herein, and which Debtor fails to do or
pay; (r) Debtor will promptly pay Secured Party for any and all sums, costs, and
expenses which Secured Party may pay or incur in defending, protecting or
enforcing the primary security interest granted herein or in enforcing payment
of the Obligations or otherwise in connection with the provisions hereof,
including but not limited to all court costs, collection charges, travel, and
reasonable attorney's fees, all of which, together with legal interest, shall be
part of the Obligations; (s) whether or not an event of default has occurred,
Secured Party, in its discretion, may transfer to or register in the name of
Secured Party or its nominee all or any of the Collateral consisting of
securities, and whether or not so transferred or registered, Secured Party shall
be entitled to (i) receive all income and dividends thereon (including stock
dividends and rights to subscribe) as a part of the Collateral, (ii) exchange
any or all such Collateral upon the reorganization, recapitalization, or
readjustment of any entity issuing such securities, (iii) vote such Collateral
so transferred or registered, and (iv) exercise any or all power with respect
thereto as if an absolute owner thereof; (t) at any time Secured Party may
assign, transfer and deliver to any transferee of any of the Obligations, any or
all of the Collateral, whereupon Secured Party shall be fully discharged from
all responsibility and the transferee shall be vested with all powers and rights
of Secured Party hereunder with respect thereto, but Secured Party shall retain
all rights and powers with respect to any Collateral not assigned, transferred
or delivered.

 
2

--------------------------------------------------------------------------------

 


The occurrence of any one or more of the following events shall constitute an
event of default ("Default") by Debtor under this Security Agreement: (a)  if an
event occurs which would allow Secured Party to declare all Obligations due and
payable by Debtor under the Guaranty;  (b) if Debtor or any obligor, maker,
endorser, acceptor, surety or guarantor of, or any party to, any of the
Obligations or the Collateral (the same, including Debtor, being collectively
referred to herein as "Obligors") shall default in the punctual payment of any
sum payable with respect to, or in the observance or performance of any of the
terms and conditions of, any Obligations or of this Security Agreement or the
Collateral; (c) if any warranty, representation or statement of fact made to
Secured Party at any time by or on behalf of Debtor is false or misleading in
any material respect when made; (d) if there occurs any loss, theft, substantial
damage to or destruction of any of the Collateral, or the making of any levy on,
seizure, attachment or garnishment of any of the Collateral.

 
3

--------------------------------------------------------------------------------

 


3.       Upon the occurrence of any Default and at any time thereafter, Secured
Party  shall have the following rights and remedies (to the extent permitted by
applicable law) in addition to all rights and remedies of a secured party under
the UCC, all such rights and remedies being cumulative, not exclusive and
enforceable alternatively, successively or concurrently: (a) Secured Party may,
at any time and from time to time, with or without judicial process and the aid
and assistance of others, enter upon any premises in which any of the Collateral
may be located and, without resistance or interference by Debtor, take
possession of the Collateral; and/or dispose of any part or all of the
Collateral on any premises of Debtor; and/or require Debtor to assemble and make
available to Secured Party at the expense of Debtor any part or all of the
Collateral at any place and time designated by Secured Party which is reasonably
convenient to both parties; and/or remove any part or all of the Collateral from
any premises on which any part may be located for the purpose of effecting sale
or other disposition thereof (and if any of the Collateral consists of motor
vehicles, Secured Party may use Debtor's license plates); and/or sell, resell,
lease, assign and deliver, grant options for or otherwise dispose of any or all
of the Collateral in its then condition or following any commercially reasonable
preparation or processing, at public or private sale or proceedings, by one or
more contracts, in one or more parcels, at the same or different times, with or
without having the Collateral at the place of sale or other disposition, for
cash and/or credit, and upon any terms, at such place(s) and time(s) and to such
persons, firms or corporations as Secured Party deems best, all without demand
for performance or any notice or advertisement whatsoever except that where an
applicable statute requires reasonable notice of sale or other disposition
Debtor hereby agrees that the sending of five days notice by ordinary mail,
postage prepaid, to any address of Debtor set forth in this Security Agreement
of the place and time of any public sale or of the time after which any private
sale or other intended disposition is to be made, shall be deemed reasonable
notice thereof.  If any of the Collateral is sold by Secured Party upon credit
or for future delivery, Secured Party shall not be liable for the failure of the
purchaser to pay for same and in such event Secured Party may resell such
collateral.  Secured Party may buy any part of all of the Collateral at any
public sale and if any part or all of the Collateral is of a type customarily
sold in a recognized market or is of the type which is the subject of widely
distributed standard price quotations Secured Party may buy at private sale and
may make payment therefor by any means.  Secured Party may apply the cash
proceeds actually received from any sale or other disposition to the reasonable
expenses of retaking, holding, preparing for sale, selling, leasing and the
like, to reasonable attorney's fees and all legal expenses, travel and other
expenses which may be incurred by Secured Party in attempting to collect the
Obligations or enforce this Security Agreement or in the prosecution or defense
of any action or proceeding related to the subject matter of this Security
Agreement; and then to the Obligations in such order and as to principal or
interest as Secured Party may desire; and Debtor shall remain liable and will
pay Secured Party on demand any deficiency remaining, including legal interest
thereon and the balance of any expenses unpaid, with any surplus to be paid to
Debtor, subject to any duty of Secured Party imposed by law to the holder of any
subordinate security interest in the Collateral known to Secured Party.  Debtor
recognizes that the Secured Party may be unable to effect a public sale of all
or a part of the Collateral consisting of securities by reason of certain
prohibitions contained in the Securities Act of 1933, but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such securities for their
own account, for investment and not with a view to the distribution or resale
thereof.  Debtor agrees that any such private sales may be at prices and other
terms less favorable to the seller than if sold at public sales and that such
private sales shall be deemed to have been made in a commercially reasonable
manner; Secured Party has no obligation to delay sale of any such securities for
the period of time necessary to permit the issuer of such securities, even if
such issuer would agree, to register such securities for public sale under the
Securities Act of 1933; (b) Secured Party may appropriate, set off and apply to
the payment of any or all of the Obligations, any and all balances, sums,
property, claims, credits, deposits, accounts, reserves, collections, drafts,
notes, or other items or proceeds of the Collateral in or coming into the
possession of Secured Party or its agents and belonging or owing to Debtor,
without notice to Debtor, and in such manner as Secured Party may in its
discretion determine; (c) any of the proceeds of the Collateral received by
Debtor shall not be commingled with other property of Debtor, but shall be
segregated, held by the Debtor in trust as the exclusive property of Secured
Party, and Debtor will immediately deliver to Secured Party the identical
checks, monies, or other proceeds of Collateral received.


4.       To effectuate the terms and provisions hereof, Debtor hereby designates
and appoints Secured Party and its designees or agents as attorney-in-fact of
Debtor, irrevocably and with power of substitution, with authority to receive,
open and dispose of all mail addressed to Debtor, to notify the Post Office
authorities to change the address for delivery of mail addressed to Debtor to
such address as Secured Party may designate; to endorse the name of Debtor on
any notes, acceptances, checks, drafts, money orders or other evidences of
payment or proceeds of the Collateral that my come into Secured Party's
possession; to sign the name of Debtor on any invoices, documents, drafts
against and notices to account debtors of Debtor, assignments and requests for
verification of accounts; to execute proofs of claim and loss; to execute any
endorsements, assignments, or other instruments of conveyance or transfer, to
adjust and compromise any claims under insurance policies; to execute releases;
and to do all other acts and things necessary and advisable in the sole
discretion of Secured Party to carry out and enforce this Security
Agreement.  All acts of said attorney or designee are hereby ratified and
approved and said attorney or designee shall not be liable for any acts of
commission or omission, nor for any error of judgment or mistake of fact or
law.  This power of attorney being coupled with an interest is irrevocable while
any of the Obligations shall remain unpaid.


 
4

--------------------------------------------------------------------------------

 

5.       Under no circumstances shall Secured Party be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Collateral, of any nature or kind, or any matter or proceedings arising out of
or relating thereto, but the same shall be at the Debtor's sole risk at all
times.  Secured Party shall not be required to take any action of any kind to
collect, preserve, or protect its or Debtor's rights in the Collateral or
against other parties thereto.  Debtor hereby releases Secured Party from any
claims, causes of action and demands at any time arising out of or with respect
to this Security Agreement, the Obligations, the use of the Collateral and/or
any actions taken or omitted to be taken by Secured Party with respect thereto,
and Debtor hereby agrees to hold Secured Party harmless from and with respect to
any and all such claims, causes of action and demands.  Secured Party's prior
recourse to any part or all of the Collateral shall not constitute a condition
of any demand, suit or proceeding for payment or collection of the
Obligations.  No act, failure or delay by Secured Party shall constitute a
waiver of its rights and remedies hereunder or otherwise.  No single or partial
waiver by the Secured Party of any default, or right or remedy which it may have
shall operate as a waiver of any other default, right or remedy or the same
default, right or remedy on a future occasion.  DEBTOR HEREBY WAIVES
PRESENTMENT, NOTICE OF DISHONOR AND PROTEST OF ALL INSTRUMENTS INCLUDED IN OR
EVIDENCING ANY OF THE OBLIGATIONS OR THE COLLATERAL, AND ANY AND ALL OTHER
NOTICES AND DEMANDS WHATSOEVER (EXCEPT AS EXPRESSLY PROVIDED HEREIN).  IN THE
EVENT OF ANY LITIGATION, WITH RESPECT TO ANY MATTER CONNECTED WITH THIS SECURITY
AGREEMENT, THE OBLIGATIONS OR THE COLLATERAL, DEBTOR HEREBY WAIVES THE RIGHT TO
A TRIAL BY JURY AND ALL DEFENSES, RIGHTS OF SETOFF AND RIGHTS TO INTERPOSE
COUNTERCLAIMS OF ANY NATURE.  DEBTOR HEREBY IRREVOCABLY CONSENTS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF ANY FEDERAL COURT
LOCATED IN SUCH STATE IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE OBLIGATIONS, THIS SECURITY AGREEMENT OR THE COLLATERAL, OR
ANY DOCUMENT OR INSTRUMENT DELIVERED WITH RESPECT TO ANY OF THE
OBLIGATIONS.  DEBTOR HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING AND AGREES THAT
THE SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO
DEBTOR AT ITS CHIEF EXECUTIVE OFFICE SET FORTH BELOW, OR AT SUCH OTHER ADDRESS
AS DEBTOR MAY DESIGNATE BY WRITTEN NOTIFICATION BY CERTIFIED OR REGISTERED MAIL
DIRECTED TO AND RECEIVED BY SECURED PARTY AT ITS OFFICE SET FORTH IN THE
FINANCING STATEMENTS FILED HEREUNDER (OR IF NO SUCH FINANCING STATEMENTS HAVE
BEEN FILED, AT THE OFFICE OF SECURED PARTY AT WHICH IS LOCATED THE OFFICER IN
DIRECT SUPERVISION OF THE WITHIN SECURITY INTEREST).  The Debtor so served shall
appear or answer to such summons, complaint or other process within thirty days
after the mailing thereof.  Should the Debtor so served fail to appear or answer
within said thirty-day period, such Debtor shall be deemed in default and
judgment may be entered by Secured Party against such Debtor for the amount or
such other relief as may be demanded in any summons, complaint or other process
so served.  In the alternative, in its discretion Secured Party may effect
service upon Debtor in any other form or manner permitted.  No provision hereof
shall be modified, altered or limited except by a written instrument expressly
referring to this Security Agreement and to the provision so modified or limited
and executed by the party to be charged.  Debtor, if more than one, shall be
jointly and severally liable hereunder.  The execution and delivery of this
Security Agreement has been authorized by the Board(s) of Directors of Debtor
and by any necessary vote or consent of stockholders of Debtor (if a
corporation).  This Security Agreement and all Obligations shall be binding upon
the heirs, executors, administrators, successors, or assigns of Debtor, and
shall, together with the rights and remedies of Secured Party hereunder, inure
to the benefit of Secured Party, its successors, endorsees and assigns.  This
Security Agreement and the Obligations shall be governed in all respects by the
laws of the State of New York.  If any term of this Security Agreement shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall in no way be affected thereby.  Secured Party is authorized to
annex hereto any schedules referred to herein.  Debtor acknowledges receipt of a
copy of this Security Agreement.  All terms used herein shall have the meanings
as defined in the New York Uniform Commercial Code.

 
5

--------------------------------------------------------------------------------

 


 IN WITNESS WHEREOF, Debtor has caused this Agreement to be executed by its
corporate officers thereto duly authorized as of this July 12, 2010.


 
 
By:
    

Title:
 
 

 
Address:

 
 
6

--------------------------------------------------------------------------------

 